                Case 21-10527-JTD              Doc 397          Filed 05/03/21      Page 1 of 13




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                            )
In re:                                                      )     Chapter 11
                                                            )
CARBONLITE HOLDINGS LLC, et al.,1                           )     Case No. 21-10527 (JTD)
                                                            )
                                   Debtors.                 )     (Joint Administration Requested)
                                                            )

     DECLARATION OF RICHARD W. MORGNER IN SUPPORT OF PROPOSED
     STALKING HORSE BID PROTECTIONS FOR READING STALKING HORSE

         I, Richard W. Morgner, hereby declare under penalty of perjury as follows:

         1.       In accordance with the Bid Procedures Order (as defined below), I submit this

declaration (this “Declaration”) in support of the proposed Bid Protections for the Stalking Horse

Bidder as identified in the Notice of Designation of Stalking Horse Bidder for Reading Facility [Docket

No. 396] (the “Reading Stalking Horse Notice”), which supplements the Order (A) Approving Bid

Procedures for the Sale of Substantially All of the Debtors’ Assets; (B) Approving Procedures

for the Assumption and Assignment of Executory Contracts and Unexpired Leases; (C)

Approving Certain Bid Protections in Connection With the Debtors’ Entry Into Any Potential

Stalking Horse Agreements; (D) Scheduling the Auction and Sale Hearing; (E) Approving the

Form and Manner of Notice Thereof; and (F) Granting Related Relief [Docket No. 266] (as

amended from time to time) (the “Bid Procedures Order”).2

         2.       Unless otherwise indicated, the statements set forth in this Declaration are based

on (a) my personal knowledge or views based on my experience; (b) information I have received

1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings, LLC (8957);
CarbonLite P, LLC (5453); CarbonLite PI Holdings, LLC (8957); CarbonLite Pinnpack, LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Recycling LLC (3727); CarbonLite Sub-Holdings, LLC (8957);
Pinnpack P, LLC (8322); and Pinnpack Packaging, LLC (9948). The address of the Debtors’ corporate headquarters
is 10250 Constellation Blvd., Los Angeles, CA 90067.
2
  Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Bid Procedures
Order, or as applicable, the Bid Procedures attached thereto as Exhibit A.


DOCS_NY:43048.2 13044/003
                Case 21-10527-JTD            Doc 397     Filed 05/03/21    Page 2 of 13




from the Debtors, my colleagues at Jefferies, LLC (“Jefferies”) working directly with me or

under my supervision, direction or control, or other advisors of the Debtors; and/or (c) my

review of relevant documents.

        3.       I am over the age of 18 and authorized to submit this Declaration on behalf of the

Debtors.     I am not being specifically compensated for this testimony other than through

payments received by Jefferies, as engaged by the Debtors; none of those payments are

specifically payable on account of this testimony. If I were called upon to testify, I would testify

competently to the facts and views set forth herein.

                                Professional Background and Qualifications

        4.       I   am     a     Managing    Director   and   Joint   Global   Head   of   the   Debt

Advisory & Restructuring Group at Jefferies, a global investment banking firm founded over 50

years ago, with its principal office located at 520 Madison Avenue, New York, New York

10022. Jefferies is a registered broker-dealer with the United States Securities and Exchange

Commission and is a member of the Financial Industry Regulatory Authority and the Securities

Investor Protection Corporation.          Jefferies, together with its investment banking advisory

affiliates, has approximately 3,900 employees located in more than 30 offices around the world.

Jefferies and its senior professionals have extensive expertise providing investment banking

services to financially distressed companies, creditors, committees, equity holders, asset

purchasers, and other constituencies in reorganization proceedings and complex financial

restructurings, both in and out of court.

        5.       I have more than 28 years of investment banking and restructuring experience.

Since joining Jefferies in 2009, I have provided investment banking expertise, and distressed

mergers and acquisition and financing advice to companies, lenders, and investors in both in- and



                                                     2
DOCS_NY:43048.2 13044/003
                Case 21-10527-JTD           Doc 397      Filed 05/03/21      Page 3 of 13




out-of-court restructurings. Prior to joining Jefferies, I was a Managing Director and Co-Head of

the mergers and acquisitions group at Miller Buckfire, where my primary responsibilities

included advising companies and investors in restructuring, distressed mergers and acquisitions,

distressed financing, and special situations. I have participated in dozens of major bankruptcy

cases in numerous capacities, including providing testimony on valuation, debtor in possession

financing, and plan confirmation, and providing consulting and M&A services in regard to the

development and confirmation of plans of reorganization, and organizing and running a

marketing process for both debtor in possession financing and a section 363 sale process for

substantially all the assets of a debtor.

         6.      I have personally led or had material involvement in the execution of the sales of

well over 100 companies during my career, many of which had been experiencing financial

distress. In addition, I have personally led or had material involvement in approximately 30

chapter 11 cases over the past 19 years. Examples of some these cases where I was involved in a

sale process include: Dura Automotive (Bankr. D. Del); Hanjin Shipping Co. (Bankr. D. N.J.);

Black Diamond Mining Co. (Bankr. E.D. Ky.); Dana Corporation (Bankr. S.D. N.Y.); Sundevil

Power Holdings (Bankr. D. Del); BMC Holdings (Bankr. D. Minn.); and Magnatrax (Bankr. D.

Del.).

                                         General Background

         7.      A detailed description of the Debtors’ business and facts precipitating the filing of

the Debtors’ chapter 11 proceedings are set forth in the First Day Declaration, 3 which is

incorporated herein by reference.




3
 Declaration of Brian Weiss in Support of Debtors’ Chapter 11 Petitions and First Day Relief (the “First Day
Declaration”) [Docket No. 13].

                                                     3
DOCS_NY:43048.2 13044/003
                Case 21-10527-JTD       Doc 397       Filed 05/03/21   Page 4 of 13




        8.       As more fully set forth in the First Day Declaration, the Debtors are on the

forefront of processing post-consumer recycled polyethylene terephthalate (“rPET”) plastic

products and producing high-quality rPET and polyethylene terephthalate (“PET”) beverage and

food packaging products. As of the Petition Date, the Debtors operate three facilities (the

“Recycling Facilities”) at which they process PET bottles and flake into rPET pellets, which are

later incorporated into other products and packaging. The Debtors also operate PinnPack, which

processes rPET and PET into high-quality thermoformed tubs, bowls, domes, and clamshell

packaging for food applications.

        9.       The Debtors principally operate through four facilities located in California,

Texas, and Pennsylvania. The Debtors’ three Recycling Facilities—the Riverside Facility, the

Dallas Facility, and the Reading Facility—recycle rPET bottles (procured by the Company in the

form of 1,000 pound bales) into food-grade rPET resin pellets. These rPET resin pellets, in turn,

are combined with virgin resin and used by beverage makers to manufacture new bottles. I

understand the Debtors have invested over $200 million over the past decade into the Recycling

Facilities, and, when the Reading Facility is fully operational next month, will have the

capability to process over 4 billion bottles per year.

        10.      In addition to its core Recycling Business, the Debtors own PinnPack, a leading

producer of high-quality, food-grade thermoformed PET and rPET packaging products with the

capacity to produce over 300 SKUs. PinnPack operates out of a facility in Oxnard, California

(the “PinnPack Facility” and, together with the Recycling Facilities, the “Facilities”). PinnPack

distinguishes itself from its competitors with its broad portfolio of products with a range of size

and applications as well as an industry leading speed-to-market to adapt to the continually

evolving design preferences and requirements, particularly for foods in the supermarket.



                                                  4
DOCS_NY:43048.2 13044/003
                 Case 21-10527-JTD       Doc 397     Filed 05/03/21   Page 5 of 13




                                       The Marketing Process

    A.         Pre-Petition Marketing Process

         11.      Beginning in January 2021, Jefferies commenced a robust marketing process (the

“Marketing Process”) for a sale of all or a portion of the Debtors’ assets (each, a “Potential

Transaction”). To that end, prior to the Petition Date, Jefferies worked closely with the Debtors’

management to analyze the Debtors’ financial position, prepared marketing and diligence

materials, and populated a digital data room (the “Data Room”). The Data Room is updated on

a regular basis and includes thousands of documents regarding all aspects of the Debtors’

business operations for prospective bidders to review in connection with a Potential Transaction.

         12.      In addition to me, the Jefferies marketing team (the “Marketing Team”) includes

senior members David Bradley, Vice-Chair and Co-Head of Industrials, with over 30 years of

M&A experience and Matthew Bowersox, Managing Director and U.S. Head of Packaging, with

over 18 years of M&A experience. The Marketing Team also includes several junior members

with M&A experience ranging from 2-12 years. Collectively, these individuals have over 75

years of distressed M&A experience and have closed on dozens of transactions valued at billions

of dollars. The Marketing Team is multi-disciplinary, taking into account the nature of the

Debtors’ Assets and business operations, and the universe of potential buyers, both in the United

States and globally.

         13.      As of the Petition Date, Jefferies had contacted approximately 135 potential

acquirers to alert such parties of the Debtors’ interest in pursuing a Potential Transaction.

Jefferies sent teasers and non-disclosure agreements (“NDAs”) to each of the parties. As of the

Petition Date, 73 parties had executed NDAs and received access to the Data Room.




                                                 5
DOCS_NY:43048.2 13044/003
                 Case 21-10527-JTD       Doc 397      Filed 05/03/21    Page 6 of 13




         14.      As of the Petition Date, the Debtors had received eight indications of interest

(“IOIs”) from parties interested in pursuing a Potential Transaction and expressions of interest

from nine parties, some of whom had submitted IOIs in serving as a stalking horse bidder for a

Potential Transaction.

    B.         Post-Petition Marketing Process

         15.      Since the filing of the Petitions, the Jefferies Marketing Team and the Debtors

have continued to both market the Assets and investigate the potential for a plan-based sale or

restructuring. Jefferies and the Debtors are running a robust sale process and will consider all

appropriate Bids for the Assets, which could include any possible combination of the Facilities,

or the sale of each Facility separately, in accordance with the Bid Procedures and Bid Procedures

Order. Jefferies and the Debtors are running an open process that is intended to protect the best

interests of the Debtors’ estates and creditors and preserve the Debtors’ ability to exercise their

fiduciary duties throughout the process (the “Sale Process”).          The Sale Process has been

designed to maximize value for all constituencies.

         16.      To date, Jefferies has reached out to 178 parties (the “Interested Parties”) to

explore a sale of part or all of the Debtors, about one-third of which have been strategic parties.

In regard to the PinnPack Facility and the related Debtors, 19 parties have been contacted, 15 of

whom have executed Confidentiality Agreements and accessed the Data Room, and 6 of which

made site visits. The Jefferies and Debtors teams have held numerous diligence meetings with

potential bidders and continue to answer questions as they arise. One party has submitted a

Stalking Horse Bid for the PinnPack Facility; seven have declined to do so date.

         17.      In regard to the Recycling Facilities and related Debtors, 159 parties have been

contacted, 95 of whom have executed Confidentiality Agreements and accessed the Data Room,



                                                  6
DOCS_NY:43048.2 13044/003
                Case 21-10527-JTD       Doc 397      Filed 05/03/21   Page 7 of 13




and 12 of which made site visits. Four parties have submitted potential stalking horse bids to

date. Jefferies and the Debtors have held numerous diligence calls with potential bidders and

continue to answer questions as they arise.

        18.      While Jefferies and the Debtors were marketing the Assets, they continued to

explore a consensual restructuring path with their various lenders in regard to each Facility, and

to explore all potential proposals from entities contacted through the Marketing Process, from

insiders of the Debtors and from other third parties. To date, Jefferies has only been contacted

by two parties who claimed they wanted to acquire the Debtors through a plan process. Neither

of those proposals was viable as to structure, timing, or consideration. Any plan proposals

received in the future will be fully evaluated and considered, in accordance with the applicable

DIP Orders.

        19.      In accordance with the Bid Procedures, the deadline for the Debtors to designate

one of more Stalking Horse Bidders for the Facilities was April 19, 2021. The designation of a

Stalking Horse Bidder requires the Debtors to file a Stalking Horse Bidder Notice, including (i) a

draft sale approval order, (ii) a complete asset purchase agreement (“APA”) with applicable

schedules, and (iii) a Bid Protections Declaration identifying the Bid Protections proposed to be

granted the Stalking Horse Bidder.

        20.      On April 19, 2021, the Debtors, the Jefferies Marketing Team, and the applicable

Consent Parties were actively engaged in negotiations with several Interested Parties who had

expressed interest in being designated a Stalking Horse Bidder for one or more of the Facilities,

but were not in a position in terms of pricing, structure and documentation to designate one or




                                                 7
DOCS_NY:43048.2 13044/003
                Case 21-10527-JTD            Doc 397        Filed 05/03/21        Page 8 of 13




more Stalking Horse Bidders. Therefore, the milestone for designation of a Stalking Horse

Bidder was ultimately extended to May 1, 2021.4

        21.      During the twelve day extension, the Debtors, their counsel and the Jefferies

Marketing Team, along with the applicable Consent Parties, have been working diligently to

negotiate with the Interested Parties to (i) increase the proposed cash and other consideration

being paid for the applicable Facilities, (ii) structure the proposed Sales Transactions to

maximize value for the estates, (iii) prepare the necessary documentation to effectuate the

proposed Sale Transactions, including the APA, the applicable schedules to the APA and, as

applicable, any debt or other necessary and related documentation. In my view, the twelve days

of negotiations has resulted in added value to the estates, as set forth in the Reading Stalking

Horse Notice.

        22.      I believe that the process was an appropriate process under the facts and

circumstances of these cases and served as an effective market test for the Debtors’ assets. The

process was designed to permit a fair, efficient and competitive process to investigate available

strategic alternatives to maximize the value of the Debtors’ assets. The resulting PA Stalking

Horse Bid, as set forth below, is the result of diligent and extensive marketing and negotiating

efforts by the Debtors and Jefferies to obtain serious and credible Stalking Horse Bidders for the

Debtors’ assets.

                  The PA Stalking Horse Bid and Proposed PA Bid Protections5

4
  See (i) Order Approving Stipulation Among Debtors, the Official Committee of Unsecured Creditors and the DIP
Lenders, Extending Certain Deadlines Under the Bid Procedures Order [Docket No. 312]; (ii) Order Approving
Second Stipulation Among Debtors and the DIP Lenders Extending Certain Deadlines Under the Bid Procedures
Order [Docket No. 357]; and the (iii) Amended Third Stipulation Among Debtors and the DIP Lenders Extending
Certain Deadlines Under the (I) TX Debtors’ Final DIP Order; (II) PA Debtors’ Final DIP Order; (III) CA
Debtors’ Final DIP Order; (IV) and Bid Procedures Order [Docket No. 378-1].
55
   Any summary of the PA Stalking Horse Agreement discussed herein is qualified in its entirety by the actual terms
and conditions of the PA Stalking Horse Agreement. To the extent there is any conflict between the summary and
the actual terms and conditions of the PA Stalking Horse Agreement, the actual terms and conditions shall control.
A copy of the PA Stalking Horse Agreement referenced herein is attached as Exhibit B to the applicable Reading

                                                        8
DOCS_NY:43048.2 13044/003
                Case 21-10527-JTD            Doc 397       Filed 05/03/21       Page 9 of 13




                                 DAK Americas LLC/Reading Facility

        23.      Debtor CLP Holdings LLC (“CLP”), has entered into an agreement with DAK

Americas LLC as Stalking Horse Bidder (the “PA Stalking Horse Bidder”) for the Reading

Facility and related assets (the “Purchased Assets”), as set forth in more detail in the Reading

Stalking Horse Notice and the PA Stalking Horse Agreement attached thereto.6 The PA Stalking

Horse Bidder seeks to acquire the Purchased Assets for an aggregate Purchase Price of (i) cash in

the amount of $96,000,000.00, plus (A) the aggregate amount of all Cash or Cash Equivalents

backing or securing the Acquired L/Cs as of the Closing Date in the amount set forth on

Schedule 2.1(m) to the PA Stalking Horse Agreement, which in no event shall exceed

$2,100,000.00 (the “L/C Consideration”), minus (B) any amounts drawn under any Acquired

L/C as of the Closing Date, plus or minus (as applicable), (C) the amount, if any, by which the

Net Working Capital as of the Closing Date is greater or less than, as applicable, the Target

Closing Net Working Capital minus (D) the Tax Prorations, plus or minus (as applicable) (E) the

Non-Tax Prorations, plus (ii) without duplication of any item described in clause (i) of this

definition and solely for purposes of the Purchase Price allocation in Section 2.6(h) of the PA

Stalking Horse Agreement, the Assumed Liabilities. The consideration described in clause (i) of

the foregoing definition is referred to as the “Cash Consideration,” which is subject to

adjustment pursuant to Section 2.6 of the PA Stalking Horse Agreement.

        24.      In accordance with the Bid Procedures Order, CLP, with the consent of the

applicable Consent Parties and after consultation with the Committee, has agreed to provide the

PA Stalking Horse Bidder with the following Bid Protections: (i) a Break-Up Fee in the amount


Stalking Horse Notice.
6
  A copy of the PA Stalking Horse Agreement is attached to the Reading Stalking Horse Notice as Exhibit B. All
defined terms used in paragraphs 23-27, herein, not otherwise defined shall have the meanings ascribed to them in
the PA Stalking Horse Agreement.


                                                       9
DOCS_NY:43048.2 13044/003
               Case 21-10527-JTD       Doc 397        Filed 05/03/21   Page 10 of 13




of $2,880,000.00 in cash (3% of the cash portion of the Purchase Price) and (ii) Expense

Reimbursement of the actual and documented expenses of the PA Stalking Horse Bidder in

connection with its PA Stalking Horse Bid, in an amount up to $350,000.00 (collectively, the

“PA Bid Protections”).

        25.      To the extent the PA Bid Protections are earned by and payable to the PA

Stalking Horse Bidder, the PA Bid Protections shall be paid in cash at Closing of an Alternative

Transaction from the proceeds of the cash portion of the Purchase Price of the Successful Bid. In

the event that the Alternative Transaction is a credit bid with no cash proceeds or cash proceeds

insufficient to pay the PA Bid Protections in full, the PA Bid Protections shall be paid in cash at

Closing by CLP from cash in its estate or from any cash component of such credit bid. The

applicable DIP Lenders shall be deemed to have consented to payment of the PA Bid Protections

as set forth in the Bid Protections Order in accordance with the applicable DIP Orders.

        26.      The PA Bid Protections will only be earned and payable to the PA Stalking Horse

Bidder upon the Closing of a Sale Transaction with a Successful Bidder that has overbid the PA

Facility Stalking Horse Bidder on the Reading Facility included in the PA Stalking Horse

Agreement in accordance with the Bid Procedures.

        27.      The PA Bid Protections shall be not earned by the PA Stalking Horse Bidder in

the event the PA Stalking Horse Agreement is terminated by CLP if (i) the conditions set forth in

Section 6.6 and Section 7.5 of the PA Stalking Horse Agreement shall not have been satisfied on

and as of the date of the Auction, and (ii) CLP determines that, as of the Auction, the PA

Stalking Horse Bidder is not a “qualified bidder” for the Auction and as a result of such

determination, the PA Stalking Horse Bidder is not permitted to participate in and bid at, the

Auction in accordance with Section 8.1 of the PA Stalking Horse Agreement.



                                                 10
DOCS_NY:43048.2 13044/003
               Case 21-10527-JTD       Doc 397        Filed 05/03/21   Page 11 of 13




                                      The Bid Protections

        28.      Based on my experience with sale transactions as well as my involvement in the

negotiation of various stalking horse agreements, I believe the PA Bid Protections being

provided to the PA Stalking Horse Bidder are reasonable, necessary and consistent with market

terms for these types of transactions. In accordance with the Bid Procedures, the PA Bid

Protections will only be earned by the PA Stalking Horse Bidder upon the Closing of a Sale

Transaction with a Successful Bidder that has Overbid the Stalking Horse Bidder on the same

Facilities included in the applicable Stalking Horse Bid (the “Alternative Transaction”). The PA

Bid Protections were the subject of significant arms’ length negotiation between the Debtors, the

PA Stalking Horse Bidder and the applicable Consent Parties.

        29.      I understand that the PA Stalking Horse Bidder has spent considerable time and

expended significant resources in furtherance of the PA Stalking Horse Agreement, and will be

required to spend additional time and resources between now and the Auction and the ultimate

Sale Approval Hearing to finalize any necessary government and regulatory approvals and

documentation. Therefore, unless it is assured that the PA Bid Protections will be available upon

consummation of an Alternative Transaction in accordance with the Bid Protections Order, the

PA Stalking Horse Bidder has indicated that it is not willing to remain obligated to consummate

the PA Stalking Horse Agreement or otherwise be bound under the PA Stalking Horse

Agreement, including, the obligations to maintain a committed Stalking Horse Bid while such

bid is subject to higher and better bids as contemplated by the Bid Procedures. Additionally,

based on my experience, the time and money spent by credible potential purchasers in

conducting due diligence incentivizes other potential purchasers to consider submitting bids on

the same assets.



                                                 11
DOCS_NY:43048.2 13044/003
               Case 21-10527-JTD       Doc 397        Filed 05/03/21   Page 12 of 13




        30.      The PA Bid Protections also immediately benefit the estates in that the existence

of the PA Stalking Horse Agreement allows the Debtors to continue as a going concern, protects

the interests of employees, vendors and creditors, and establishes the existence of a robust

market for the Debtors’ assets, while the Debtors continue to determine if there are higher and

better offers for the Debtors’ assets. As a result, the Bid Protections benefit the estates in a

material manner. In my view, the value associated with locking in the Stalking Horse Bid that

will set the floor for other Qualified Bidders to submit higher and better bids outweighs the

potential costs associated with the Break-Up Fee and Expense Reimbursement applicable to the

PA Stalking Horse Bidder.

        31.      Additionally, I do not believe that providing the PA Bid Protections will chill

bidding. In fact, I believe it will foster bidding because the PA Stalking Horse Bidder will set a

floor for bids on the Reading Facility while the Debtors continue to negotiate in good faith with

parties that have already submitted bids and several other parties that have been working with

Jefferies and expressed interest in the Debtors’ assets, but are still conducting due diligence or

have indicated they will bid at the Auction but do not want to serve as a stalking horse.

        32.      The Debtors have determined that the selection of the PA Stalking Horse Bidder

was important, if not essential, to help support the foundation for the final phase of the Sale

Process, including to give other Interested Parties necessary information to proceed quickly and

efficiently, and the Debtors’ estates a minimum bid on which to rely, all to promote more

competitive bidding. In my view, moreover, the execution of the PA Stalking Horse Agreement

has put the Debtors in a position to solicit competing bids that may be materially higher or

otherwise better than the PA Stalking Horse Bid.




                                                 12
DOCS_NY:43048.2 13044/003
               Case 21-10527-JTD        Doc 397        Filed 05/03/21   Page 13 of 13




        33.      Accordingly, for the reasons set forth above, I believe the PA Bid Protections (i)

are commensurate to the benefits conferred upon the Debtors’ estates by the PA Stalking Horse

Bidder; (ii) will promote competitive bidding on the Debtors’ assets, (iii) are fair, reasonable,

and appropriate in light of the circumstances and the size and nature of the proposed Sale

Transactions and the efforts that have been and will be expended by the PA Stalking Horse

Bidder while the bids are subject to higher and better offers, and (iv) are reasonable, necessary

and consistent with market terms for these types of transactions.

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true and correct to the best of my knowledge, information, and belief.


Dated: May 2, 2021                                /s/ Richard W. Morgner
       New York, New York                         Richard W. Morgner

                                                  Managing Director and Joint Global Head of
                                                  the Recapitalization & Restructuring Group
                                                  Jefferies LLC




                                                  13
DOCS_NY:43048.2 13044/003
